Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theron Jermaine Thompson appeals the district court’s order denying relief on his motion seeking a reduction of sentence under 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Thompson, No. 4:08-cr-00004-FL-1 (E.D.N.C. May 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument-would not aid the decisional process.

AFFIRMED.